Case 0:17-cv-60426-UU Document 423-1 Entered on FLSD Docket 01/31/2019 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


    ALEKSEJ GUBAREV,
    XBT HOLDING S.A., and
    WEBZILLA, INC.                                                      Case No.
      Plaintiffs,
                                                                   0:17-cv-60426-UU
    v.

    BUZZFEED, INC. and
    BEN SMITH
      Defendants.


                                   NOTICE OF SEALED FILING
          Plaintiffs in the above captioned action hereby provide notice pursuant to Local Rule
   5.4(b)(1) of the filing under seal of Plaintiffs’ Motion for Minor Modification of Court’s Order
   Concerning the Unsealing of Certain Uncontested Documents (the “Motion”).
          Good cause exists for the sealing of the Motion because it is made in connection with
   certain documents and issues that have been previously sealed by this Court as they relate to
   irrelevant and highly prejudicial matters.




                                                   1
Case 0:17-cv-60426-UU Document 423-1 Entered on FLSD Docket 01/31/2019 Page 2 of 3




   Dated: January 31, 2019

   Respectfully Submitted:

   /s/ Evan Fray-Witzer
   Evan Fray-Witzer (pro hac vice)
   CIAMPA FRAY-WITZER, LLP
   20 Park Plaza, Suite 505
   Boston, Massachusetts 02116
   Telephone: 617-426-0000
   Facsimile: 617-423-4855
   Evan@CFWLegal.com

   /s/ Valentin Gurvits
   Valentin D. Gurvits (pro hac vice)
   Matthew Shayefar (Fla. Bar No. 0126465)
   BOSTON LAW GROUP, PC
   825 Beacon Street, Suite 20
   Newton Centre, Massachusetts 02459
   Telephone: 617-928-1804
   Facsimile: 617-928-1802
   vgurvits@bostonlawgroup.com
   matt@bostonlawgroup.com

   /s/ Brady J. Cobb
   Brady J. Cobb (Fla. Bar No. 031018)
   Dylan Fulop (Fla. Bar No. 123809)
   COBB EDDY, PLLC
   1112 North Flagler Drive
   Fort Lauderdale, Florida 33304
   Telephone: 954-527-4111
   Facsimile: 954-900-5507
   bcobb@cobbeddy.com
   dfulop@cobbeddy.com

   Attorneys for Plaintiffs




                                             2
Case 0:17-cv-60426-UU Document 423-1 Entered on FLSD Docket 01/31/2019 Page 3 of 3




                                   CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the foregoing was served electronically via
   email on all counsel or parties of record on the service list below on January 31, 2019.


                                                        /s/ Matthew Shayefar
                                                        Matthew Shayefar


                                           SERVICE LIST

   Katherine M. Bolger
   Adam Lazier
   Davis Wright Tremaine, LLC
   1251 Avenue of the Americas, 21st Floor
   New York, New York 10020
   katebolger@dwt.com
   adamlazier@dwt.com

   Nathan Siegel
   Alison Schary
   Davis Wright Tremaine LLP
   1919 Pennsylvania Avenue, Suite 800
   Washington, DC 20006
   nathansiegel@dwt.com
   alisonschary@dwt.com

   Roy Eric Black
   Jared M. Lopez
   Black Srebnick Kornspan & Stumpf
   201 S Biscayne Boulevard, Suite 1300
   Miami, Florida 33131
   rblack@royblack.com
   jlopez@royblack.com




                                                    3
